Cite as 2015 Ark. App. 474



                ARKANSAS COURT OF APPEALS
                                      DIVISION I
                                     No. CR-14-990



                                               Opinion Delivered   September 16, 2015

 EDWARD LOCKHART                        APPEAL FROM THE SALINE
                              APPELLANT COUNTY CIRCUIT COURT
                                        [NO.63CR-13-703-3]
 V.
                                               HONORABLE GRISHAM PHILLIPS,
 STATE OF ARKANSAS                             JUDGE
                                 APPELLEE
                                               REMANDED TO SETTLE AND
                                               SUPPLEMENT THE RECORD;
                                               REBRIEFING ORDERED


                          BRANDON J. HARRISON, Judge

       Edward Lockhart appeals his convictions for DWI Sixth Offense and Refusal to

Submit to a Chemical Test. He argues that the circuit court erred in (1) denying his

directed verdict motions, (2) refusing to suppress evidence obtained in an unlawful traffic

stop, (3) denying his posttrial motions, (4) denying his motion to dismiss for lack of

jurisdiction, and (5) allowing evidence of prior convictions. We remand for the record to

be settled and supplemented; and we also order rebriefing.

       The sufficiency of the evidence is an issue in this appeal. During the trial, the jury

viewed audio and video footage of the police stopping Lockhart’s car and conducting

field-sobriety tests. The court admitted this footage as State’s Exhibit No. 2. Lockhart

also made recorded statements to a police officer at the Bryant Police Department after he
                                            1
                                 Cite as 2015 Ark. App. 474

was arrested, allegedly without the benefit of Miranda warnings. A video recording of this

interaction was admitted as State’s Exhibit 5. State’s Exhibits 2 and 5 were played for the

jury at trial over Lockhart’s objections. The record, however, contains no transcript of

what was said during the videos although there is an audio component to them. One

digital copy (a DVD) of each of the videos was attached to the record, but no DVDs were

included in Lockhart’s addendum.

       We must remand for the circuit court to supply us with a transcript of the

statements made on the videos. Unless waived on the record by the parties, Arkansas

Supreme Court Administrative Order No. 4(a) requires circuit courts to create a verbatim

record of all proceedings pertaining to any contested matter before the court or the jury.

Here, there is no indication that the parties waived the making of an official transcription

of these recorded statements. We therefore remand this case so the circuit court can

require that verbatim transcriptions be made of the recordings played at trial. The appeal

record must then be supplemented with the transcriptions within thirty days of this

opinion. See Patton v. State, 2013 Ark. App. 131.

       There is a second reason to remand. Although the jury convicted Lockhart for

refusing the breathalyzer test, it apparently did not sentence Lockhart on that charge.

The sentencing order is silent on that count, and the record has no second-stage jury-

verdict form showing that the jury recommended a sentence. On remand, the circuit

court needs to clarify its sentencing order and settle the record on this point.

       Regarding the briefing, there are addendum and abstract problems. Lockhart’s

addendum is missing copies of all of the prior convictions upon which the State based its

                                              2
                                 Cite as 2015 Ark. App. 474

prosecution for DWI Sixth Offense. Nor does it include the DVDs that we mentioned

earlier. The abstract issue relates to Lockhart’s argument that the court erred in denying

his posttrial motions. Lockhart did not abstract the posttrial hearing where the circuit

court considered these motions, and he should have done so. We encourage Lockhart to

review our rules before filing his substituted abstract, brief, and addendum and to cure any

other deficiencies or inaccuracies.

       We direct Lockhart to file a substituted abstract, brief, and addendum that supplies

the needed material within fifteen days after the trial record is settled and the supplemental

record is filed.

       Remanded to settle and supplement the record; rebriefing ordered.

       ABRAMSON and BROWN, JJ., agree.

       Jones Law Firm, by: F. Parker Jones III, for appellant.

       Leslie Rutledge, Att’y Gen., by: Christian Harris, Ass’t Att’y Gen., for appellee.




                                               3